Citation Nr: 9913699	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  94-26 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral knee 
disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active air service from October 1955 to April 
1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Los Angeles 
Regional Office (RO) August 1992 rating decision which denied 
service connection for bilateral knee disabilities.  In March 
1996 and January 1997, the case was remanded to the RO for 
additional development of the evidence.


FINDINGS OF FACT

1.  Osteomyelitis of the veteran's right tibia was evident 
prior to service and underwent increase in service, requiring 
surgical treatment therein; the medical evidence of record 
shows that he now has residuals of right tibia osteomyelitis. 

2.  His degenerative joint disease of both knees is not shown 
to be related to service, any incident thereof, nor any other 
service-connected disability; it was not at all manifest 
within one year of his active service separation.  


CONCLUSIONS OF LAW

1.  The veteran's preexisting right tibia osteomyelitis was 
aggravated on active service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991).

2.  His degenerative joint disease of the knees was not 
incurred in active service, nor may it be presumed to have 
been so incurred, and it is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131 1137, 5107 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309, 3.310 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record indicates that the veteran's claim of 
service connection for bilateral knee disabilities is well 
grounded.  38 U.S.C.A. § 5107(a).  VA, therefore, has a duty 
to assist in the development of facts pertinent to the 
veteran's claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  In this regard, the Board notes that 
all available pertinent records have been obtained and added 
to the claims folder.  On review of such material, the Board 
is satisfied that the veteran has been adequately assisted in 
the development of his claim, and that there are no 
outstanding pertinent records which the RO has not obtained 
or attempted to obtain.

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. § 1131.  Service connection may also be allowed on a 
presumptive basis for certain disabilities, including 
arthritis, if the disability becomes manifest to a 
compensable degree within 1 year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (1998).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1998).

A review of the claims file reveals that portions of the 
veteran's service medical records are missing.  The only 
available service medical evidence consists of 
hospitalization records from the Maxwell Air Force Base 
Hospital (MAFBH) from March to April 1957.  When complete 
service medical records are unavailable, the obligation of 
the Board to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened.  See O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).

The medical records from MAFBH, identified above, reveal that 
the veteran had a biopsy of a cystic lesion from the right 
tibia and draining of fluid from the cystic cavity.  Post-
operatively, osteomyelitis of the right tibia was diagnosed.  
At the time of hospital admission, the veteran indicated that 
he had experienced aching right knee pain for approximately 1 
year which became progressively more severe with prolonged 
standing, marching and drilling in formation.  He reported 
that he had right tibia osteomyelitis at age 8, requiring 
surgery, and he noted that it had been asymptomatic since 
that time.  

On VA medical examination in August 1991, it was indicated 
that the veteran had a history of chronic osteomyelitis of 
questionable etiology and had pus drained during service in 
1957.  At the time of the examination, the right upper tibia 
was reportedly painful on ambulation.  X-ray study of the 
right knee, tibia, and fibula revealed several areas of 
increased radiolucency in the proximal tibial diaphysis 
extending distally from the region of the epiphysial scar.  A 
bone scan in October 1991 revealed no evidence of 
osteomyelitis in the right tibia, but degenerative joint 
disease was shown in both patellae and tibial plateaus.  

VA hospitalization and outpatient treatment records from 
August 1992 to January 1993 reveal, in pertinent part, 
intermittent reports of pain in both lower extremities due to 
degenerative joint disease.  

At a November 1994 RO hearing, the veteran testified that he 
experienced right knee pain and discomfort during service in 
1957, necessitating hospitalization and surgical treatment.  
He indicated that he experienced right knee problems since 
service and, over the years, developed symptomatology 
involving the left knee (because he favored the right knee 
when ambulating).  He testified that he did not seek medical 
treatment for his knee symptomatology before 1992 because he 
was unaware that medical treatment was available at VA 
facilities.  He testified that he did not recall experiencing 
any right leg or knee problems prior to service or having any 
surgery prior to 1957.  Reportedly, he had various types of 
employment after service separation, but denied ever injuring 
or reinjuring his knees after service.  

A July 1997 disability determination from the Social Security 
Administration (SSA) reveals that the veteran was found 
disabled and was in receipt of SSA disability benefits due to 
osteomyelitis of the knees.  VA and private medical records 
from May 1992 to July 1994, relied on by SSA in its 
disability determination, reveal intermittent treatment 
associated with painful legs and knees.  On numerous 
occasions during treatment, degenerative joint disease and 
history of right knee osteomyelitis were indicated.  In May 
1994, he had arthroscopic right knee surgery.  

VA medical treatment records from January 1994 to December 
1996 reveal intermittent treatment for pain, swelling, and 
decreased range of motion of both knees.  On numerous 
occasions, history of osteomyelitis in the right knee and 
degenerative joint disease in both knees were diagnosed.  A 
March 1993 bone scan of the knees revealed no evidence of 
osteomyelitis of the right knee, but degenerative joint 
disease was shown in both knees.  On examination in August 
1995, it was indicated that he had degenerative joint disease 
of both knees, probably secondary to osteomyelitis.  Magnetic 
resonance imaging of the left knee in September 1995, 
revealed a linear tear at the posterior horn of the medial 
meniscus, an old focal osteochondral defect at the superior 
patellar articular surface, possibly related to a previous 
injury, and small joint effusion with a 1.2 centimeter 
popliteal cyst posterior to the distal femur.  In September 
1996, he indicated that he had a history of osteomyelitis in 
the right tibia and had right knee pain for more than 30 
years.  On examination in November 1996, it was noted that 
his knee pain was caused by degenerative arthritis, and that 
arthritis in the right knee led to development of arthritis 
in the left knee.  

On VA orthopedic examination in August 1997, the veteran 
indicated that osteomyelitis of the right leg was initially 
diagnosed and treated in about 1957.  His right knee 
symptomatology was reportedly "minimal" from the time of 
service separation until 1991 or 1992, when the pain became 
more severe, prompting him to seek medical treatment; he 
indicated that he had arthroscopic surgery on the left knee 
in 1993.  The veteran suggested that his left knee pain 
developed as he tended to favor his right knee when walking.  
At the time of the examination, his symptomatology reportedly 
consisted of constant pain in both knees, greater on the 
right and aggravated by prolonged walking, standing, climbing 
stairs, and on entering and exiting vehicles.  On 
examination, the range of motion of each knee was reduced, 
but there was no evidence of fluid collection in either knee, 
no ligament laxity, crepitus, or neurological deficit.  X-ray 
study of the right knee revealed a slight bow-legged 
deformity, presumably secondary to slight growth arrest of 
the medial tibia following surgery, and decreased focal bone 
density of the tibial shaft, presumably secondary to 
infection and surgery.  Cured osteomyelitis of the right 
tibia, post incision and drainage of the right tibia, and 
early degenerative joint disease of the right knee were 
diagnosed.  The examiner opined that the veteran's 
osteomyelitis surgery may have caused the right leg to 
angulate, thus placing greater pressure on the right knee, 
but the angulation was just as likely an anatomic variant.  
In his opinion, the surgery and osteomyelitis 40 years 
earlier did not cause his current problem, especially in 
light of the more than 30-year period of absence of 
symptomatology and lack of treatment; he opined that the 
veteran's left knee problems were unrelated to the right 
knee, but rather, reflected the veteran's age and weight.  

On VA orthopedic examination in March 1998, essentially 
confirming the previously described history of knee 
symptomatology since service, it was indicated that October 
1991 and March 1995 bone scans showed no evidence of 
osteomyelitis of the right tibia, but the findings were 
consistent with degenerative joint disease in both knees.  
Right knee arthroscopic surgery was reportedly performed in 
May 1994.  The examiner indicated that there was no dispute 
that the veteran had degenerative joint disease in both knees 
or osteomyelitis of the right tibia, but osteomyelitis was 
asymptomatic for more than 30 years; the examiner opined that 
osteomyelitis did not contribute to the development of 
degenerative joint disease, indicating that degenerative 
joint disease developed due to his age, overweight condition 
(244 pounds), and occupational history.  

In a December 1998 letter, the veteran's mother indicated 
that he developed knee problems during service, underwent a 
surgery in service, and experienced significant knee pain 
since service separation.

Based on the foregoing, the Board finds that the evidence 
supports service connection for residuals of right tibia 
osteomyelitis, by way of aggravation.  As discussed above, 
the veteran's available medical records during service reveal 
treatment associated with increasingly severe right knee 
pain, necessitating hospitalization and surgery; 
osteomyelitis was diagnosed the course of such treatment.  
Although he appears not to have experienced significant knee 
symptomatology for more than 30 years after service 
separation and did not receive medical treatment for any knee 
disability during those years, residuals of right tibia 
osteomyelitis were identified on VA orthopedic examination in 
August 1997 and March 1998.  Post-service VA treatment 
records, as discussed above, reveal intermittent treatment 
associated with symptomatic degenerative joint disease in 
both knees and osteomyelitis.  During this period, it was 
suggested that osteomyelitis of the right tibia led to the 
development of degenerative joint disease in the right knee, 
and that degenerative joint disease in the right knee led to 
development of degenerative joint disease in the left knee.  
However, on VA examination in August 1997 and March 1998, 
including a thorough review of the pertinent history and 
contemporaneous examination, the examiners opined that 
degenerative joint disease in the veteran's knees was not 
related to the osteomyelitis which was evident clinically and 
treated in service.  Although the examiners indicated that 
much of the current symptomatology is caused by degenerative 
joint disease of the knees (not related to active service), 
identifiable residuals of right tibia osteomyelitis were 
present at the time of examination, consisting of angulation 
of the right tibia.  

Overall, the evidence of record reveals that osteomyelitis of 
the right tibia was clinically evident to the extent that it 
required surgical treatment in service.  Although 
osteomyelitis is shown not have been symptomatic for more 
than 30 years after the veteran's separation from active 
service, osteomyelitis residuals were found recently on VA 
examination, consisting of a slight bow-legged deformity of 
the right knee.  To this extent only, the veteran prevails.  


ORDER

Service connection for residuals of right tibia osteomyelitis 
is granted.

Service connection for degenerative joint of the knees is 
denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

